Citation Nr: 1623395	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  11-16 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an initial compensable rating for hypertension aggravated by diabetes mellitus II (diabetes).

2. Entitlement to an initial compensable rating for erectile dysfunction.

3. Entitlement to higher disability ratings for diabetes mellitus II, rated as 20 percent disabling prior to August 9, 2010 and rated as 40 percent disabling thereafter.

4. Entitlement to an effective date prior to May 12, 1999 for the award of service connection for diabetes.

5. Entitlement to an effective date prior to April 27, 2010 for the award of service connection for glaucoma.

6. Entitlement to service connection for voiding dysfunction caused by benign prostatic enlargement, secondary to diabetes.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to September 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran testified before the undersigned in an August 2012 hearing.  A hearing transcript is of record.  The Board previously remanded this case in September 2013.  The Board considers the claim for benign prostatic enlargement to be contemplated by the Veteran's claim for an increased rating for erectile dysfunction.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 90 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for benign prostatic enlargement, increased ratings for diabetes, and earlier effective dates for diabetes and glaucoma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence shows that the Veteran has been on continuous medication for his hypertension but there is no showing of diastolic blood pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or a history of diastolic blood pressure of predominantly 100 or more.

2.  The Veteran's erectile dysfunction has been manifested by impotence but without deformity, complete testicular atrophy, or other abnormality.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2015).

2. The criteria for a compensable evaluation for erectile dysfunction have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.31, 4.115b, Diagnostic Code (DC) 7522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In April 2010, prior to adjudication of his claims, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations for the Veteran's hypertension and erectile dysfunction in April 2010, November 2011, and May 2015.  There is no indication or assertion that these examinations were inadequate.  To the contrary, they provided thorough detail on diagnoses, symptoms, and impairment appropriate for ratings determinations.  Following the remand directives, the AOJ obtained outstanding VA treatment records and scheduled the Veteran for new examinations.  In so doing, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

The Veteran is competent to give evidence of symptoms observable by his senses, and the Board finds him credible as his statements are detailed and consistent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Hypertension

The Veteran is service-connected for the aggravation of his hypertension by diabetes.  He asserts that his hypertension should be compensably rated.  

Hypertension is rated under the rating schedule for the cardiovascular system, 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101.  A compensable, 10 percent rating requires diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, DC 7101.  For a 20 percent rating, the evidence must show diastolic pressure predominantly 110 or more; or systolic pressure predominantly 200 or more.  Id.  Any higher rating requires higher diastolic pressure readings.  Id.

Based on the record, the Veteran's hypertension does not meet the criteria for a compensable rating.  See 38 C.F.R. § 4.104, DC 7101.

The evidence does not show that the Veteran had diastolic blood pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or a history of diastolic pressure 100 or more.  The Veteran takes medication to control his hypertension.  See VA examinations, treatment, Board hearing.  
See 38 C.F.R. § 4.104, DC 7101.  The April 2010 VA examiner recorded the Veteran's blood pressure as 130/70, 138/89, and 132/73.  The November 2011 examiner recorded blood pressure as 150/90, 140/75, and 140/84.  In an August 2012 letter, the Veteran's treating provider noted three blood pressure readings of 170/90 on August 16, 2012, 140/72 on August 17, 2012, and 154/62 on August 20, 2012.  VA and private treatment records generally do not show systolic pressure above 150 or diastolic pressure above 80.  In November 2012, a VA treating provider recorded blood pressure as 161/58.  The May 2015 examiner listed three blood pressure readings of 145/70, 143/58 and 160/60.  The three readings of systolic pressure 170, 160, and 161 do not demonstrate a predominance of such pressure in light of the other, lower readings.  Thus, the evidence does not show a predominance of systolic pressure 160 or more or diastolic pressure 100 or more.  

During the 2012 Board hearing, the Veteran reported that he had been on medication to control his hypertension for approximately 15 years.  The Board has reviewed the Veteran's past treatment records to determine if he had a history of systolic pressure 100 or more.  The historic treatment records show systolic pressure generally in the 70s, not 100 or more.  Moreover, the record does not demonstrate a predominance of systolic pressure 100 or more, which is required by the rating criteria.  As such, the Veteran's hypertension does not meet the criteria for a compensable rating.  See 38 C.F.R. § 4.104, DC 7101.   

The Board considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991); however, the evidence does not show hypertension symptoms that could be rated higher under another diagnostic code.  See 38 C.F.R. § 4.104.  The evidence shows generally the same hypertension symptoms throughout the period on appeal such that staged ratings are not appropriate.  See Fenderson, 12 Vet. App. 126-127.

Erectile dysfunction

The Veteran is service-connected for erectile dysfunction as secondary to diabetes.  He receives special monthly compensation for the above disability, based on loss of use of a creative organ.  38 C.F.R. § 3.350(a).  He asserts that he should receive a compensable, schedular rating.

Disabilities of the genitourinary system are rated under section 4.115a.  Disabilities of the penis, specifically, are rating under that section using Diagnostic Code 7522, which provides for a single 20 percent rating where the evidence shows deformity of the penis with loss of erectile power. 38 C.F.R. § 4.115b, DC 7522.  When the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  Therefore, where both loss of erectile power and deformity are not demonstrated, a noncompensable rating will be assigned.  Diagnostic Codes 7523 and 7524 provide for zero percent ratings for removal or complete atrophy of one testicle, a 20 percent rating for complete atrophy of both testes, and a 30 percent rating for removal of both testes.  38 C.F.R. § 4.115b.  Lastly, the rating code provides for disability ratings based on urinary and voiding problems.  38 C.F.R. § 4.115a.  

The Board reviewed the evidence and finds the criteria for a compensable rating for erectile dysfunction have not been met.  See 38 C.F.R. § 4.115b, DC 7522.

The evidence shows erectile dysfunction but not penile deformity or abnormal testes.  The Veteran experiences erectile dysfunction, which he treats with medication or a pump.  See VA examinations, Board hearing.  In a September 2009 letter, Dr. MWT diagnosed the Veteran with atrophic testes, benign prostatic hypertrophy, and impotence.  The April 2010 examiner noted impotence beginning around 1989 and found a normal penis with no deformity, masses, or tenderness.  The examiner found the right and left testicles well developed, well descended, of normal size and consistency, normal epididymis, and with no masses, atrophy, or tenderness.  There was no evidence of varicocele.  Similarly, the November 2011 examiner found a normal penis with no deformity, masses or tenderness and normal, well developed, and well descended testes with no atrophy.  The Veteran denied and the examiner did not find any voiding dysfunction, urinary problems, or other disabilities.  The May 2015 examiner also noted erectile dysfunction treated with medication but found normal testes, epididymis, and penis.  The examiner recorded voiding dysfunction, which she attributed to benign prostatic enlargement.

The Veteran's loss of erectile power, without accompanying penile deformity, warrants a non-compensable rating only.  See 38 C.F.R. §§ 4.31, 4.115b, DC 7522.  While Dr. MWT noted atrophic testes, the three examiners found normal testes with no atrophy and treatment records do not show atrophy.  Thus, the weight of the evidence is against finding testicle atrophy.  Furthermore, Diagnostic Code 7523 requires complete atrophy in both testicles for a compensable rating.  The evidence does not support a compensable rating for complete atrophy or removal of the testes.  See 38 C.F.R. § 4.115b, DC 7523, 7524.  The Veteran has been awarded special monthly compensation for loss of use of a creative organ because of his erectile dysfunction.  However, the evidence does not support a compensable rating for erectile dysfunction.  See 38 C.F.R. § 4.115b, DC 7522.  Symptoms of voiding dysfunction are addressed in the remand portion of this decision.    

The Board considered all potentially applicable diagnostic codes in accordance with Schafrath, 1 Vet. App. at 589, but the evidence does not show erectile dysfunction symptoms that could be rated higher under another diagnostic code.  See 38 C.F.R. § 4.115b.  The evidence shows generally the same symptoms throughout the period on appeal such that staged ratings are not appropriate.  See Fenderson, 12 Vet. App. 126-127.

Extra-schedular consideration

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the rating criteria consider blood pressure readings, required medication, loss of erectile power, and testicle atrophy.  The Veteran has not reported any symptoms associated with his disabilities that are not considered by the criteria, and the rating code is sufficient to rate his disability picture.  Following Mittleider, there are no symptoms that have not been considered in connection with a service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  As such, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  As the first step of Thun was not satisfied, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.   


ORDER

A compensable rating for hypertension is denied.

A compensable rating for erectile dysfunction is denied.


REMAND

The Veteran's claim for an increased rating for erectile dysfunction includes symptoms and disabilities that are shown by the evidence and that a lay person could reasonably believe were part of the disability picture.  See Clemons, 23 Vet. App. at 4-6; Brokowski, 23 Vet. App. at 79.  Here, the May 2015 examiner recorded symptoms of voiding dysfunction attributable to benign prostatic enlargement.  In the September 2009 letter, Dr. MWT wrote that the Veteran had benign prostatic hypertrophy due to diabetes, but he did not provide any rationale or explanation for that conclusion.  An addendum opinion is needed to determine if benign prostatic enlargement and resulting voiding dysfunction are related to diabetes and/or erectile dysfunction.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (conclusory medical opinions without rationale are not adequate). 

In the September 2013 remand, the Board directed the AOJ to issue a statement of the case (SOC) on the appeals for increased ratings for diabetes and earlier effective dates for the grant of service connection for diabetes and glaucoma.  The Board found that the Veteran had filed a timely notice of disagreement for those issues.  After a review of the record, it does not appear that the AOJ issued an SOC for those claims.  Instead, the August 2015 supplemental SOC only discusses the ratings for hypertension and erectile dysfunction.  There is no evidence that the Veteran withdrew these appeals as he continued to reference them in statements to VA.  See August 2015 correspondence.  The AOJ should comply with the Board's prior remand directives and issue an SOC for the appeals of the rating for diabetes and effective dates for diabetes and glaucoma.  See Stegall v: West, 11 Vet. App.
268 (1998); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the claims file to the May 2015 examiner, or another appropriate examiner if that examiner is unavailable, to provide an opinion on the Veteran's benign prostatic enlargement and address the following:

a. Is the Veteran's benign prostate enlargement at least as likely as not caused by his service-connected diabetes?

b. Is the Veteran's benign prostate enlargement at least as likely as not caused by his erectile dysfunction?

c. Is the Veteran's benign prostate enlargement at least as likely as not aggravated beyond the natural progression by diabetes?

d. Is the Veteran's benign prostate enlargement at least as likely as not aggravated beyond the natural progression by erectile dysfunction?

Please consider all relevant evidence of record, including Dr. MWT's statement that benign prostatic hypertrophy is due to diabetes.  Provide rationale for any conclusions.  

If aggravation is found please provide a baseline level of disability prior to aggravation. 

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case for the benign prostatic enlargement claim and return the case to the Board. 

3. Readjudicate the appeal on the issues of increased rating for diabetes and earlier effective dates for diabetes and glaucoma and issue an SOC.  All evidence of record should be considered.  See 38 C.F.R. §§ 19.29-19.30; see also Manlincon, 12 Vet. App. at 240.  Further, advise the Veteran that a substantive appeal has not been received concerning these issues, and of the requirements for submitting an adequate and timely substantive appeal, as noted in 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


